DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.

Status of the Claims
Claims 1, 3-5, 7-13 and 15-21 are pending; claims 2, 6 and 14 are canceled; claims 10-12 are withdrawn; claims 1, 5, 7, 9, 13 and 15-21 are amended. Claims 1, 3-5, 7-9, 13 and 15-21 are examined below.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2017/001698, filed 01/19/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2016-010795, filed on 01/22/2016 in Japan.

Withdrawn Objections/Rejections
The previous objection to the claims is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, 13 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1, as amended recites “a detection part comprising a membrane and a detection on substance on the membrane, the detection substance comprises (a) a protein fixed on the membrane, (b) a polysaccharide comprising at least one of raffinose or maltotetraose, and (c) a basic amino acid selected from the group consisting of arginine and lysine”. The claim limitation that the detection substance comprises each of (a)-(c) is considered new matter. Applicant indicates support for the amendments to the claims at remarks page 5, citing support for the amendments throughout the specification as filed, including at claim 14 as well as paragraph [0068]. 
However, claim 14 (claim 14 introduced on 12/29/2021) merely recites wherein the basic amino acid is lysine or arginine. Para [0068] of the originally filed specification is an example regarding the preparation of the immunochromatographic kit, the paragraph supports 150 pL of solution obtained by diluting anti-HbA1c monoclonal antibody (primary antibody) to a concentration of 1.0 mg/mL with a phosphate buffer solution was applied to the detection part on the dried membrane. Para [0068] further recites “Incidentally, as the solution, a solution having a lysine concentration of 8 mmol/mL (20 nmol per chromatographic medium) and a raffinose concentration of 10 mmol/mL (the concentration which gives 25 nmol per chromatographic medium) was prepared.”. This paragraph does not support that the detection substance is more than just the protein (i.e., the antibody). 
Further, throughout the originally filed specification (for example, see paras [0014], [0015], [0018], [0025], [0029]) the detection substance is indicated to be just the protein (the 
As such, the amendments to the claims introduce new matter.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 13, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiku et al., US PG Pub No. 2009/0087927 in view of Covington, US Patent No. 5,073,340 and McKee et al., US PG Pub No. 2015/0241425.
Chiku et al. teach a porous carrier for performing immunochromatography methods (i.e., a chromatographic medium), wherein the porous carrier contains a detection part comprising an immobilized antibody (i.e., detection part comprising a membrane and a detection substance on the membrane, the detection substance comprising a protein that is fixed on the membrane). See especially the abstract, [0004], [0007]-[0009], [0013], [0016], [0033]-[0035], Figs. 1-2 and accompanying legends.
lysine (i.e., a basic amino acid), which act as non-specific adsorption suppressing agents. See Chiku et al. at [0060]-[0061]). Chiku does teach at para [0061] that the detection site can be prepared with a detecting substance and at least one of the stabilizers, for example such as arginine or lysine (the basic amino acid, noted above); Chiku teach as a specific example, mixing an antibody and the substance and coating in a line shape on the membrane.
However, Chiku et al. is silent as to whether the detection substance also contains a polysaccharide comprising at least one of raffinose or maltotetraose.
Covington teach that a sugar can be included in an antibody solution being applied to a solid support (as a binder), in order to prevent non-specific binding (false positives) during the assay (see especially at col. 5, lines 33-38).
McKee et al. also pertains to a lateral flow test strip analogous to that of Chiku, and teach that protein aggregation modifying agents can be utilized to reduce or eliminate aggregation or denaturation of binding reagents, such as proteins (e.g., antibodies) that are stored on a porous substrate [0099]. McKee et al. teach that raffinose and other polysaccharides as examples of suitable protein aggregation modifying agents [0108], i.e. stabilizers.
The teachings of Covington and McKee et al. therefore indicate that sugars, and specifically raffinose, were recognized in the prior art to be suitable for the same purpose as basic amino acids, namely for stabilizing and suppressing non-specific binding of antibody reactions.
Furthermore, Covington indicates that sugars may be included in antibody solutions deposited onto the solid support for use as binders, which is akin to the detection part of Chiku et al. containing immobilized antibody.
In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
It would have been obvious to one of ordinary skill in the art to modify the chromatographic medium of Chiku et al. by including at the detection site a sugar such as raffinose, in addition to the lysine stabilizer, in order to achieve the same purpose, namely stabilization of the immobilized antibody and concomitant suppression of non-specific binding.
In particular, McKee et al. taught that raffinose can be used to stabilize binding reagents (such as proteins/antibodies) which are present on a solid support; and Covington similarly recognized sugar to be suitable for suppression of nonspecific binding of binders, including antibodies, on solid supports.
Accordingly, it would have been further obvious to combine together lysine, as in Chiku et al., with a sugar such as raffinose in order to achieve these same desirable effects. It would have been obvious to select raffinose as a known sugar known to be suitable for use in stabilizing protein.
With respect to claims 3-5, 15, 17 and 19-21, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).

With respect to claim 7, Chiku et al. teach lysine as discussed above.
With respect to claim 13, Chiku et al. teach that preferably, an antibody is used as the analyte binding substance at that is fixed at the detection site [0009]-[0010], [0048], [0061], [0068]-[0069]. 
Furthermore, Chiku et al. teach optimizing the amount or density of the antibody at the detection site [0036]-[0037]. Chiku et al. suggest a density of e.g. 0.007 - 1.1 μg/mm2 or subranges thereof e.g. 0.021 - 0.63 μg/mm2 [0010]-[0012], [0037].
Although Chiku et al. express the amount of antibody in terms of μg/mm2 rather than strictly μg, note that Chiku et al. also report the size of the coated line such that it is possible to calculate the total μg amount.
In particular, Chiku et al. teach "a nitrocellulose strip having a width of 5 mm [that] is coated with an antibody to form a coated line having a width of I mm" [0037], thereby conveying a line that is 1 mm x 5 mm or 5 mm2. Chiku et al. teach here densities of e.g. 0.007 -
1.1 μg/mm2, which would equate to the range 0.035-5.5 μg:
(0.007 μg/mm2 x 5 mm2) = 0.035 μg
(1.1 μg/mm2 x 5 mm2) = 5.5 μg
As noted above, Chiku et al. also teach the subranges 0.014 to 0.84 μg/mm2 and 0.021 - 0.63 μg/mm2 [0010]-[0012], which would equate to 0.07-4.2 μg and 0.11-3.15 μg in the case of a detection line of 1 mm width in a 5 mm strip.
prima facie case of obviousness exists. See MPEP 2144.05. Absent evidence of criticality for the claimed range, it would have been obvious to arrive at the claimed amounts of antibody out of the course of routine optimization, simply by choosing from amounts within the ranges taught by Chiku et al. as being suitable.

Claims 8-9, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiku et al. (U.S. 2009/0087927) in view of Covington (U.S. 5,073,340) and McKee et al. (U.S. 2015/0241425) as applied to claim 1 above, and further in view of Ito et al. (WO 2015/108082 Al).
It is noted that Ito et al. is not an English language document, however, an English language version is available as the national stage entry, U.S. 2016/0334338 Al. The cited passages below refer to the text of U.S. 2016/0334338 Al.
Chiku et al., Covington, and McKee et al. are as discussed in detail above.
Chiku et al. indicate that their invention is applicable to a wide variety of analytes, including tumor marker antigens and other antigenic peptides [0029].
Chiku also teach varying the amount of immobilized antibody ("fixed in a fixing amount) and teach specific density ranges that overlap the currently claimed range of 0.1 to 1 μg, as discussed in detail with respect to claim 13 above.
However, Chiku is silent as to whether the analyte to be detected is a glycoprotein, such as HbAlc glycoprotein, as in claims 8-9, 16, 18, and 21.
Similarly, the immunochromatographic medium of Chiku includes immobilized antibody specific for the target analyte (i.e., detection antibody fixed in detection part; see especially at anti-HbAlc antibody, as in claims 9, 16, 18, and 21.
Nevertheless, hemoglobin AlC (HbAlc) was recognized in the prior art to be an analyte of clinical interest, being useful for indicating a patient's blood sugar control over the preceding months. See for example Ito et al., who teach that hemoglobin Ale (HbAlc) is used in diagnosis diabetes because HbAlc reflects the average blood glucose level in the past 1 to 2 months [0004]. Furthermore, Ito et al. indicate that HbAlc is suitably detected by immunochromatographic analysis (abstract, [001 l]-[0019], [0050]-[0056], Fig. 1), analogous to the chromatographic medium of Chiku et al. More specifically, Ito et al. teach that the immunochromatographic medium may contain antibody-coated portion 16 which is coated with anti-HbAlc antibody ([0056], [0061]), thereby reading on a detection part in which a detection substance composed of an anti-HbAlc antibody is fixed.
It would have been obvious to one skilled in the art before the effective filing date, to have adapted the chromatographic medium of Chiku, Covington, and McKee to the detection of the glycoprotein HbAlc as analyte of interest so that the device could be used to detect this analyte of known clinical importance, and specifically in order to assess recent blood sugar control in a patient for purposes of diagnosing diabetes (as taught by Ito et al.).
More specifically, when adapting the chromatographic medium of Chiku, Covington, and McKee to the detection of the glycoprotein HbAlc in order to diagnose diabetes as analyzed in detail above, it would have been further obvious to employ an immobilized antibody in the detection part that is specific for this analyte, i.e. an anti-HbAlc antibody, in order to achieve such detection of HbAlc.

With respect to the recited amounts of antibody as in claims 16, 18, and 21, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
As analyzed in detail above with respect to claim 13, Chiku et al. teach adjusting the amount of antibody immobilized in the detection part, teaching densities of 0.007 - 1.1 μg/mm2, 0.014 to 0.84 μg/mm2 or 0.021 - 0.63 μg/mm2 [0010]-[0012], [0037], which would equate to 0.035-5.5 μg, 0.07-4.2 μg and 0.11-3.15 μg in the case of a detection line of 1 mm width in a 5 mm strip.
In such a case as this where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Absent evidence of criticality for the claimed range, it would have been obvious to arrive at the claimed amounts of antibody out of the course of routine optimization, simply by choosing from amounts within the ranges taught by Chiku et al. as being suitable.

Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding remarks page 5, see as indicated previously above, the previous objection to the claims as well as the rejections under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103(a) (remarks pages 5-7), Applicant argues that the cited references do not teach or suggest the detection part comprising a membrane and detection substance as recited at the amended claims (referring in remarks to amended claim 1). Applicant argues the amended claim implies the detection substance on the membrane comprises the recited components as part of a solid (or immobile) phase of the chromatographic medium. 
In response, see the rejection set forth in detail above, the combination of the prior art does teach providing a solution dried on a membrane at a detection part as claimed. 
Applicant further argues that the PTO explicitly acknowledges that Chiku does not teach the polysaccharide comprising at least one of raffinose or maltotetraose. Applicant argues the cited art, namely Covington and McKee, do not specifically teach using the polysaccharide comprising at least one of raffinose or maltotetraose as a solid (or immobile phase) of the chromatographic medium, as implied by the amended claim language. 
However, this argument is not persuasive because the combination of the cited art as set forth above establishes that it would have been obvious to have added the polysaccharide as claimed to the solution (namely the detection solution that is dried to the membrane at the detection part). As cited previously and above, Covington indicates that sugars may be included prima facie case of obviousness, specifically that it would be obvious to combine the antibody, the basic amino acid and the polysaccharide as claimed in a solution, coated/dried at the membrane at the detection site as claimed.
Applicant further argues that a prima facie case of obviousness is more than overcome by surprising and unexpected results in Tables 1-3 and Figures 2-3. Applicant argues that the data in the specification provides evidence of the superiority of Examples 1-6, each having a detection part as claimed at amended claim 1, compared to Examples 1-10, which are outside the scope of the claimed invention. Applicant argues such superiority could not be expected based on the cited references at least because based on Chiku, Covington and McKee, one could have arrived at the detection parts of Comparative examples 1-10 with the same probability as the probability as for arriving at the detection parts of Examples 1-6. 
However, the argument that one would have arrived at the detection parts of comparative examples 1-10 with the same probability as arriving at the detection parts of Examples 1-6 does not indicate what is the unexpected result, and does not provide evidence that the results are unexpected (and not merely different). As indicated in the detailed rejection, the teachings of Covington and McKee et al. indicate that sugars, and specifically raffinose, were recognized in the prior art to be suitable for the same purpose as basic amino acids, namely for stabilizing and suppressing non-specific binding of antibody reactions. As a result, this component was 
Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289,296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a ... property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007).
Also, as indicated previously (Final Action, pages 10-11), the burden of demonstrating unexpected results rests on the party asserting them, and "it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, I 080 (CCPA 1972). Moreover, it has been long held that "even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges 'produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (quoting In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)).
While Applicant argues that Tables 1-3 and Figures 2-3 of the specification show unexpected results, Applicant has not clearly articulated in their remarks the nature of the results that are believed to be unexpected. Further, it is noted that the claims are not commensurate in scope with the every specific examples referenced by Applicant (for example, the examples are 
In the present case, regarding remarks at pages 6-7, Applicant’s arguments have been considered and evaluated, however, there is insufficient evidence of unexpected results because there is nothing of record to support that the observed effects of combining the components as claimed would have been unexpected. 
Therefore, the argument that no prima facie case of obviousness has been established is not persuasive for the reasons discussed in detail above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641